Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al., US 9716158. 
Regarding claim 1, Cheng teaches (figs. 8A-8B and related text) a device comprising: a source/drain feature (26A/26B) disposed on a substrate (21); a gate stack (27/28) disposed on the substrate and associated with the source/drain feature (figs. 8A/8B), the gate stack extending to a first height above the substrate (21); a first interlayer dielectric layer (31) disposed over the substrate; a contact feature (38) extending through the first interlayer dielectric layer (31) to the source/drain feature (26A/26B); and an air gap (40) disposed between the gate stack (27/28) and the contact feature (38), the air gap extending from the source/drain feature (26A26B) to a second height above the substrate (21) that is greater than the first height of the gate stack (27/28, figs. 8A/8B).  
Regarding claim 2, Cheng teaches the source/drain feature includes a silicide feature (col. 10, lines 11-39) and a doped region (col. 6, lines 39-67).  
Regarding claim 3, Cheng teaches both the silicide feature and the doped region are exposed to the air gap (figs. 8A/8B).  
Regarding claim 4, Cheng teaches a nitride layer (34) disposed directly on and extending along a sidewall of the contact feature (38), the nitride layer (34) exposed to the air gap (40).  
Regarding claim 5, Cheng teaches the nitride layer (34) has an end surface facing the source/drain feature (26A/26B) and the air gap (40) extends from the end surface to the source/drain feature (26A/26B).  
Regarding claim 6, Cheng teaches a seal layer (42) disposed directly on the first interlayer dielectric layer (31), the nitride layer (34) and the contact feature (38), the seal layer (42) sealing the air gap (40) such that the seal layer (42) is exposed to the air gap (figs. 8A/8B).
Regarding claim 16, Cheng teaches (figs. 8A/8B and related text) an integrated circuit (IC) device, comprising: a substrate (21); a source/drain (S/D) feature (26A/26B) disposed on the substrate (21); a contact plug (38) disposed over the S/D feature (26A/26B) and electrically coupled to the S/D feature (fig. 8A/8B); a gate stack (27/28) disposed on the substrate (21) adjacent to the contact plug; an air gap (40) disposed between the contact plug (38) and the gate stack (27/28); and a seal layer (42) covering the air gap (40), wherein an interface between the seal layer (42) and the air gap (40) is higher than a top surface of the gate stack (27/28, figs. 8A/8B).  
Regarding claim 17, Cheng teaches a nitride liner (34) between the contact plug (38) and the air gap (40), wherein the nitride liner (34) is in direct contact with both the contact plug (38) and the air gap (40) without any intervening dielectric layer (figs. 8A/8B).  
Regarding claim 18, Cheng teaches one or more materials for the nitride liner (34) is selected high density silicon nitride (34 is formed of SiN).  
  Claim(s) 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al., US 2013/0248950.
 

Regarding claim 11, Kang teaches (fig. 1 and related text) a device comprising: a source/drain feature (105) disposed on a substrate (100), the source/drain feature (105) including a silicide feature ([0086]); a gate stack (192/110) disposed on the substrate (21) and associated with the source/drain feature (105), the gate stack (192/110) extending to a first height above the substrate (100); an etch stop layer (140, SiN) disposed on the gate stack and extending to the source/drain feature (105); a first interlayer dielectric layer (230) disposed over the substrate (100); a contact feature (222) extending through the first interlayer dielectric layer (230) to the silicide feature (figs. 1); a nitride layer (160) disposed directly on and extending along a sidewall of the contact feature (222); and an air gap (152) disposed between the gate stack (192/110) and the contact feature (222), the air gap extending to a second height above the substrate (21) that is greater than the first height of the gate stack (192/110), and wherein the etch stop layer (140), the nitride layer (160) and the first interlayer dielectric layer (230) are exposed to the air gap (152).
Regarding claim 15, Kang teaches the etch stop layer (140) is disposed between the source/drain feature (105) and the air gap (152) thereby preventing the source/drain feature from being exposed to the air gap (152, fig. 1). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hsiao et al., US 2015/0263122.

  Regarding claim 14, Kang does not explicitly teach the etch stop layer has a stair-stepped sidewall surface exposed to the air gap thereby causing the air gap to have a first portion having a first width and a second portion having a second width that is different than the first width.
Hsiao teaches an etch stop layer (112, SiN) has a stair-stepped sidewall surface exposed to the air gap (114) thereby causing the air gap to have a first portion (upper portion of L shape) of the having a first width and a second portion (bottom portion of the L) having a second width that is different than the first width (fig. 8C).
Kang and Hsiao are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kang with Hsiao because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the etch stop layer of Kang to include the L shaped structure as taught by Hsiao in order to have sidewall spacers with airgaps, the parasitic capacitance of the device and the corresponding RC time delay are decreased (abstract).
Claim(s) 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Horak et al., US 2012/0104512.
Regarding claim 7, Cheng does not disclose the air gap includes a first air gap portion disposed on a first side of the contact feature and a second air gap portion disposed on a second side of the contact features, the second side opposing the first side and the first air gap portion having a different width than the second air gap portion.
Horak teaches (fig. 7 and related text) an air gap includes a first air gap portion (648 on the left side of 542) disposed on a first side of the contact feature (first side of 542) and a second air gap portion (648 on the right side of 542) disposed on a second side of the contact features (fig. 7), the second side opposing the first side and the first air gap (648 on the left) portion having a different width than the second air gap portion (648 on the right. Fig. 7).
Cheng and Hsiao are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng with Hsiao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the air gap on the first and second side of Cheng to include the different width as taught by Hsiao to have sidewall spacers with airgaps, the parasitic capacitance of the device and the corresponding RC time delay are decreased (abstract).
   Regarding claim 8, Cheng as modified by Hsiao teaches the air gap includes a first air gap portion disposed on a first side of the contact feature and a second air gap portion disposed on a second side of the contact features, the second side opposing the first side and the first air gap portion having a different cross-sectional profile than the second air gap portion (since the modified airgaps have different shapes, the modified structure would have a different cross-sectional profile as claimed).  
Regarding claim 9, Cheng as modified by Hsiao teaches a first air gap portion disposed on a first side of the contact feature (left side of 542) and a second air gap portion disposed on a second side of the contact features (right side 542), the second side opposing the first side and the first air gap portion extends to a greater height above the substrate than the second air gap portion (fig. 7).  
Regarding claim 10, Cheng as modified by Hsiao teaches the air gap (648 to the right of the gate) extends directly over the gate stack such that a conductive portion of the gate stack is exposed to the air gap (fig. 7). 
Regarding claim 19, Cheng does not explicitly teach an interlayer dielectric (ILD) layer in direct contact with the air gap, and wherein one or more materials for the ILD layer is an oxide formed by flowable chemical vapor deposition (FCVD) or a dopant- doped oxide. 
Hsiao teaches an interlayer dielectric (ILD) layer (234) in direct contact with the air gap (648), and wherein one or more materials for the ILD layer is an oxide [0027].
Cheng and Hsiao are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng with Hsiao because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the ILD layer of Kang to contact the air gap as taught by Hsiao to have sidewall spacers with airgaps, the parasitic capacitance of the device and the corresponding RC time delay are decreased (abstract).
The limitation the ILD an oxide formed by flowable chemical vapor deposition (FCVD)” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 20, Cheng as modified by Hsiao teaches the gate stack includes a gate electrode layer and a spacer that interfaces with the gate electrode layer, wherein both the spacer and an upper portion of the gate electrode layer as exposed to the air gap (fig. 7, Hsiao).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811